Citation Nr: 0204308	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  99-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hyperopia.

2.  Entitlement to service connection for strabismus.

3.  Entitlement to service connection for pterygium.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from April 
1956 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 and a May 2001 rating 
action by the Boise, Idaho Regional Office (RO) of the 
Department of Veteran's Affairs (VA).  The referenced rating 
actions denied the veteran's claims for entitlement to 
service connection for hyperopia, strabismus, pterygium, and 
bilateral hearing loss.  The veteran has perfected a timely 
appeal with respect to each issue.  In May 2000, the veteran 
withdrew his earlier request for a personal hearing.

By a May 2001 rating decision, the RO granted the veteran 
service connection for bilateral hearing loss, evaluated as 
noncompensable (zero percent).  As such, the Board determines 
that this rating action constitutes a full grant of benefits 
with respect to the award of service connection for this 
disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Accordingly, the Board's appellate review will be 
limited to the issues listed on the cover page of this 
decision.

This case was previously before the Board in November 2000, 
at which time it was remanded to the RO for further 
development.  Such development having been completed, the 
case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been diagnosed with hyperopia, which is a 
congenital condition, and which was not aggravated by the 
veteran's active military service.

2.  The veteran has been diagnosed with strabismus, which is 
a congenital condition, and which was not aggravated by the 
veteran's military service.

3.  The veteran has been diagnosed with pterygium; the 
medical evidence of record does not establish that the 
veteran's pterygium is related to his period of active 
military service.


CONCLUSIONS OF LAW

1.  Hyperopia was not incurred in or aggravated by active 
military service; and it is not a disease or injury within 
the meaning of applicable legislation governing claims for 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(a)-(d), 
3.304(b), 3.306 (2001); VA O.G.C. Prec. Opin. 82-92 (July 18, 
1990).

2.  Strabismus was not incurred in or aggravated by active 
military service; and it is not a disease or injury within 
the meaning of applicable legislation governing claims for 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(a)-(d), 
3.304(b), 3.306 (2001); VA O.G.C. Prec. Opin. 82-92 (July 18, 
1990).

3.  Pterygium was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  The veteran first received notice by way of a March 13, 
1998, RO letter which advised him that because all the 
evidence necessary to accurately process his claim for 
compensation benefits was required, the RO had requested his 
service medical records.  Thereafter, by way of a May 1999 
rating decision and a June 1999 statement of the case, issued 
during the pendency of this appeal, the veteran was put on 
notice regarding the applicable law, as well as the 
evidentiary shortcomings of his claims for entitlement to 
service connection.  In November 2000, the Board then 
remanded the veteran's service connection claims to the RO 
for further development.  The veteran subsequently received a 
copy of this remand and as such, he was placed on notice 
regarding the information and evidence needed in support of 
his claims for entitlement to service connection for 
hyperopia, strabismus, and pterygium.  Finally, by way of the 
RO's more recent May 2001 supplemental statement of the case, 
the veteran was again notified regarding the applicable law 
and evidentiary shortcomings of claims seeking entitlement to 
service connection.

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  Most notably, the RO has made reasonable efforts 
to develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  The RO has also provided the 
veteran with relevant VA examinations.  The RO has 
subsequently obtained copies of each examination report and 
they too, have been associated with the veteran's claims 
folder.  Presently, the veteran has not alleged that there 
are any additional records related to his claims that VA has 
not already obtained and indeed, the Board is unable to 
identify any such evidence.  Thus, under the circumstances in 
this case, VA has satisfied both its duties to notify and 
assist the veteran.  Thus, adjudication of this appeal 
without remand to the RO for additional consideration under 
the new law poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, the claims of entitlement to service connection 
for hyperopia, strabismus, and pterygium are ready for 
appellate review.

Service Connection Claims

Presently, the veteran contends that the RO erred in failing 
to grant service connection for his eye claims: hyperopia, 
strabismus, and pterygium.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of post-
service initial diagnosis of a disease where the physician 
relates the current condition to the period of service.  In 
such instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency are not 
considered diseases or injuries within the meaning of 
applicable legislation pertaining to disability compensation 
for VA purposes, and provide no basis for service connection.  
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439 
(1992); see generally, Winn v. Brown, 8 Vet. App. 510 (1996) 
(upholding Secretary's authority to exclude certain 
conditions from consideration as disabilities under 38 C.F.R. 
§ 3.303(c)).  Notably, however, service connection may be 
granted for diseases of congenital, development or familial 
origin.  In such cases, service connection is warranted if 
the evidence as a whole establishes that the familial 
conditions in question were incurred or aggravated during 
service within the meaning of VA law and regulations.  VA 
O.G.C. Prec. Opin. 82-92, slip op. at 5 (July 18, 1990).

Moreover, a veteran is presumed to have been in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut this presumption.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).

Regarding the veteran's eye claims, service connection for 
hyperopia, strabismus, and pterygium, service medical records 
show that in April 1956 the veteran reported having a history 
of eye trouble.  It was noted that he wore glasses.  On May 
22, 1956, he also complained of having burning eyes, and on 
May 24, 1956, he also complained about his eyes.  Thereafter, 
the veteran had several eye examinations for complaints and 
for refractive error.  For example, service medical records 
reveal that the veteran had photophobia in the right eye in 
May 1957; and that he was referred for refraction examination 
in July 1957.  The veteran's eyes were clinically evaluated 
as normal upon service separation in February 1958.

Despite the absence of any findings pertaining to hyperopia, 
strabismus and pterygium at the time of the veteran's 
discharge from active military service, he was definitively 
diagnosed with these conditions during a February 1999 VA 
examination.  Consequently, the veteran underwent an 
additional VA visual examination in April 2001 for purposes 
of determining whether his current eye diagnoses may have 
been related to the eye burning and eye trouble he had in 
service and whether the veteran's congenital eye condition(s) 
may have been aggravated in service.  

In an April 4, 2001, medical statement, Timothy Ellis, O.D., 
indicated that the veteran's pterygium condition was acquired 
and not congenital.  The doctor indicated that this 
particular condition was stable.  He further advised that 
this condition was typically caused by chronic exposure to 
environmental factors such as ultraviolet light, wind, etc.  
In the doctor's medical opinion, the two years the veteran 
served on the flight line while in service, contributed 
little to the development of this condition.  According to 
the doctor, this condition typically manifested after decades 
of sun exposure.  In light of the absence of a medical 
determination linking the veteran's pterygium condition to 
his period of active military service, the Board determines 
that the veteran's claim for entitlement to service 
connection for such condition must fail.  See 38 C.F.R. 
§ 3.303.  

Within the same April 4, 2001, medical statement, Dr. Ellis 
determined that both the veteran's hyperopia and strabismus 
(in the form of heterophoria and heterotropia) conditions 
were congenital defects, and were most likely present at 
birth.  With particular regards to the veteran's hyperopia 
condition, the doctor related that such component has 
gradually continued throughout the veteran's life, but such 
condition is now relatively stable.  According to the doctor, 
an increase in hyperopia was noted in the veteran's service 
file between 1956 and 1958, which was probably from 
uncorrected refractive error resulting from natural 
progression and not related to military service or eye glass 
correction.  With regards to the veteran's strabismus 
condition (in the form of heterophoria and heterotropia), the 
doctor stated that this condition, like the veteran's 
hyperopia, is also currently stable.  In the doctor's medical 
opinion, the veteran's strabismus condition has worsened over 
his lifetime due to natural progression (age) and is not 
related to military service.  Dr. Ellis noted that there was 
no mention of this particular condition in the veteran's 
service record, and such condition, would be considered 
stable or subclinical during the veteran's period of active 
military service.  Based on Dr. Ellis' medical determination, 
the veteran's hyperopia and strabismus (in the form of 
heterophoria and heterotropia) are both congenital 
conditions, which were not aggravated by or related to the 
veteran's period of military service.  38 U.S.C.A. §§ 1110, 
1111, 1153.  As such, the Board concludes that such 
congenital conditions, in and of themselves, have not been 
shown to be diseases or injuries which are within the meaning 
of applicable legislation pertaining to disability 
compensation for VA purposes.  See 38 C.F.R. § 3.303(c); see 
also Winn and Beno, both supra.  Consequently, the veteran's 
claims for entitlement to service connection for hyperopia 
and strabismus must be denied.  

In reaching the decisions in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the-doubt doctrine is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  
Gilbert v. Brown, 5 Vet. App. 49, 53-56 (1990).  Such is 
decidedly not the case in regards to the veteran's eye 
claims, to include service connection for hyperopia, 
strabismus, and pterygium.  As reported earlier, there is no 
competent medical evidence of record which relates the 
veteran's pterygium condition with the veteran's period of 
active military service.  More importantly, the veteran's 
remaining conditions, hyperopia and strabismus, have been 
shown to be congenital conditions for which there is no basis 
for service connection.  This being the case, the Board has 
denied each of the veteran's claims for service connection.



ORDER

1.  Entitlement to service connection for hyperopia is 
denied.

2.  Entitlement to service connection for strabismus is 
denied.

3.  Entitlement to service connection for pterygium is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

